No statement is required.
(533)    Under the instructions of his Honor, there was a verdict for the plaintiff, for the full amount of the bond.
Judgment accordingly; and Appeal by the defendant.
This was an action of Covenant, upon the following instrument: "July, 1864. Ten days after peace is made between the United States, and the Confederate States of America, we, G. W. Wacaser and Wm. Parham, promise to pay Ambrose Cline the sum of one thousand dollars, without interest, in current money at that time, for value received. Witness our hands and seals.
G. W. WACASER,   [Seal.]
WM. PARHAM,      [Seal.]"
Mr. Hoke submitted a very ingenious argument to establish the position that the words "Ten days after peace is made between the *Page 417 
United States and the Confederate States of America," amount to a condition precedent, and that there must be a ratification of a treaty of peace between two contracting powers, and not a mere suppression of a rebellion by force, before the defendants can be called upon to perform their covenant. We were at first inclined to adopt this view, but upon consideration we are satisfied that the words relied upon to establish this construction, amount to nothing more than if the covenant had read "ten days after peace is made," or "ten days after the war. " Confederate Treasury notes were worded, "Six months after a ratification of a treaty of peace between the Confederate States and the United States of America," etc., expressly for the purpose of making their payment depend upon success, and thereby aiding the Confederacy, by adding another strong motive for success with the people who   (534) held her securities.
Here we are satisfied that no such motive actuated the contracting parties. They merely wished to fix a time of payment, and a currency; and it was agreed between them that whether the time should be long or short, no interest should accrue.
If then we read the covenant "ten days after peace is made," or "ten days after the war," we are relieved of all further difficulty, for the legislation which raises the presumption that certain contracts made during the war, are solvable in Confederate money, does not apply to this contract, since here the parties, by plain and unequivocal terms, have expressed on the face of the covenant, that it is not to be solvable in Confederate money, but in "current money," ten days after peace is made.
The principle governing this case is laid down in Sowers v. Earnhart,ante 96; there, however, the presumption that the contract was solvable in Confederate money, was rebutted by evidence; here, no such presumption can arise against the express provisions of such contract.